UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1014


ROBINSON A. WILLIAMS,

                Plaintiff - Appellant,

          v.

THE CHEESECAKE FACTORY RESTAURANTS, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:15-cv-03700-ELH)


Submitted:   June 16, 2016                  Decided:   June 22, 2016


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robinson A. Williams, Appellant Pro Se.     Andrew Butz, BONNER,
KIERNAN, TREBACH & CROCIATA, LLP, Washington, D.C.; Justin
McArthur Cuniff, Christy Ann Fisher, BONNER, KIERNAN, TREBACH &
CROCIATA, LLP, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robinson A. Williams appeals the district court’s order sua

sponte dismissing his 42 U.S.C. § 1985 (2012) conspiracy action.

We   have    reviewed    the    record    and   find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Cheesecake Factory Rest., Inc., No. 1:15-cv-

03700-ELH (D. Md. filed Dec. 8, 2015; entered Dec. 9, 2015).                   We

also deny as moot Williams’ motion to stay pending appeal.                     We

dispense     with     oral     argument   because      the    facts   and    legal

contentions     are   adequately     presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          2